



Exhibit 10.1




Northern Oil and Gas, Inc.
$350,000,000 8.50% Senior Secured Second Lien Notes due 2023
Purchase Agreement
September 21, 2018


RBC Capital Markets, LLC
As representative of the several Initial Purchasers listed in Schedule I hereto
c/o RBC Capital Markets, LLC
200 Vesey Street
New York, New York 10281-8098


Ladies and Gentlemen:


Northern Oil and Gas, Inc. a Delaware corporation (the “Company”), proposes to
issue and sell to the several initial purchasers listed in Schedule I hereto
(the “Initial Purchasers”), for whom you are acting as representative (the
“Representative”) an aggregate of $350 million principal amount of its 8.50%
Senior Secured Second Lien Notes due 2023 (the “Securities”). The Securities
will be issued pursuant to the second supplemental indenture (the “Second
Supplemental Indenture”) to be dated the Closing Date (as defined below) among
the Company and Wilmington Trust, National Association, as trustee (the
“Trustee”) and as collateral agent (the “Collateral Agent”), to the Indenture
dated as of May 15, 2018 (the “Base Indenture” and as amended and supplemented
by the First Supplemental Indenture (as defined below) and the Second
Supplemental Indenture, collectively the “Indenture”), among the Company, the
Trustee and the Collateral Agent.
The Company has previously issued approximately $344 million in aggregate
principal amount of its 8.50% Senior Secured Second Lien Notes due 2023 under
the Indenture (the “Existing Notes”). The Securities, when issued, will
constitute “Additional Notes” (as such term as defined in the Indenture). Except
as otherwise described in the Time of Sale Information (as defined below) and in
the Final Offering Memorandum (as defined below), the Securities will have
substantially identical terms to the Existing Notes and will be treated together
with the Existing Notes as a single series of debt securities for all purposes
under the Indenture.
The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom. The Company has prepared a preliminary offering
memorandum dated September 18, 2018 (the “Preliminary Offering Memorandum”) and
will prepare an offering memorandum dated the date hereof (the “Final Offering
Memorandum”) setting forth information concerning the Company and the
Securities. Copies of the Preliminary Offering Memorandum have been, and copies
of the Final Offering Memorandum will be, delivered by the Company to the
Initial Purchasers pursuant to the terms of this purchase agreement (the
“Agreement”). The Company hereby confirms that it has authorized the use of the
Preliminary Offering Memorandum, the other Time of Sale Information (as defined
below) and the Final Offering Memorandum in connection with the offering and
resale of the Securities by the Initial Purchasers in the manner contemplated by
this Agreement. Capitalized terms used but not defined herein shall have the
meanings given to such terms in the Preliminary Offering Memorandum.
At or prior to the time when sales of Securities were first made (the “Time of
Sale”), the Company had prepared the following information (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.
The Company intends to use the proceeds of the offering of the Securities
together with proceeds from the RBL Credit Facility (as defined below) to (i)
repay all of the outstanding indebtedness of the Company under that term loan
credit agreement (as amended, restated, amended and restated, supplemented and
otherwise modified from time to time, the “Term Loan Agreement”) dated as of
November 1, 2017, among the Company, as borrower, the several lenders from time
to time party thereto and TPG Specialty Lending, Inc. as administrative agent
and collateral agent (the “Agent”), (ii) redeem or repurchase all of the
Company’s outstanding 8.000% Senior Notes due 2020 (the “Existing Senior Notes”)
and pay accrued and unpaid interest thereon plus any related premiums, fees and
costs and (iii) if any remainder, for general corporate purposes (collectively,
the “Refinancing”).





--------------------------------------------------------------------------------





On or prior to the Closing Date, the Issuer also intends to enter into the
Amended and Restated Credit Agreement (the “RBL Agreement”) for a reserve-based
credit facility (the “RBL Credit Facility”), by and among the Company, as
borrower, Royal Bank of Canada, as administrative agent and the lenders party
thereto to replace the Term Loan Agreement.
On September 11, 2018, the Company commenced a consent solicitation (the
“Consent Solicitation”) in order to make certain amendments to the Base
Indenture (the “Amendments”), including amending the covenants in the Base
Indenture to permit the incurrence of the Securities. Upon receipt of consent
from not less than a majority in aggregate principal amount of the outstanding
Existing Notes, on September 18, 2018, the Company and the Trustee executed a
First Supplemental Indenture to the Base Indenture (the “First Supplemental
Indenture”) providing for the Amendments, which will become operative on the
Closing Date upon payment of the consent fee in connection with the Amendments.
As used herein, the term “Transactions” means (i) the offer and sale of the
Securities, (ii) the Refinancing, (iii) the Consent Solicitation and (iv) the
payment of all fees and expenses payable by the Company related to the
foregoing.
The Securities will be secured by a second-priority lien, subject to liens
granted to secure the RBL Credit Facility and certain liens permitted to exist
on the Collateral by the Indenture or the Intercreditor Agreement, on
substantially all of the tangible and intangible personal property of the
Company and the Company's and the Guarantors' oil and gas properties
constituting proved developed producing reserves representing at least 95% of
the total present value (using a 10% discount rate), now owned or hereafter
acquired by the Company, that secure borrowings under the RBL Agreement on a
first-priority basis and the Existing Notes on a second-priority basis, subject
to certain exceptions described in the Indenture, the Intercreditor Agreement
and the Collateral Documents (as defined below) (the “Collateral”), as described
in the Preliminary Offering Memorandum. The term “Collateral Documents,” as used
herein, shall mean that certain Second Lien Mortgage, Deed of Trust, Assignment
of As-Extracted Collateral, Security Agreement, Fixture Filing and Financing
Statement, dated as of May 15, 2018, by the Company in favor of the Collateral
Agent delivered in connection with the Existing Notes (collectively, as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Existing Mortgages”), a mortgage amendment to the Existing Mortgages
to be dated the Closing Date among the Company and the Collateral Agent to
reflect the additional Securities (the “Mortgage Amendment”), and the Second
Lien Guaranty and Collateral Agreement, dated as of May 15, 2018, among the
Company and the Collateral Agent (the “Security Agreement”). The rights of the
holders of the Securities with respect to the Collateral shall be further
governed by the Intercreditor Agreement (the “Base Intercreditor Agreement”),
dated as of May 15, 2018, among the Company, TPG Specialty Lending, Inc., and
Wilmington Trust, National Association, as second lien agent (“Second Lien
Agent”), which will be amended to permit the issuance of the Securities, among
other things, by the First Amendment and Reaffirmation of the Intercreditor
Agreement, to be entered into on the Closing Date, among the Company, Royal Bank
of Canada, as priority lien agent, and the Second Lien Agent (the “Intercreditor
Amendment” and, together with the Base Intercreditor Agreement, the
“Intercreditor Agreement”).
Holders of the Securities (including the Initial Purchasers and their direct and
indirect transferees) will be entitled to the benefits of a Registration Rights
Agreement (the “Registration Rights Agreement”), to be dated the Closing Date
(as defined below), pursuant to which the Company may be required to file with
the Securities and Exchange Commission (the “Commission”), under the
circumstances set forth therein, (i) a registration statement under the
Securities Act relating to another issuance of debt securities of the Company
with terms substantially identical to the Securities and of the same series
under the Indenture as the Securities (the “Exchange Securities”) to be offered
in exchange for the Securities (the “Exchange Offer”) and (ii) to the extent
required by the Registration Rights Agreement, a shelf registration statement
pursuant to Rule 415 of the Securities Act relating to the resale by certain
holders of the Securities, and in each case, to use its commercially reasonable
efforts to cause such registration statements to be declared effective.
The Company hereby confirms its agreement with the several Initial Purchasers
concerning the purchase and resale of the Securities, as follows:
1.    Purchase and Resale of the Securities.
(a)    The Company agrees to issue and sell the Securities to the several
Initial Purchasers as provided in this Agreement, and each Initial Purchaser, on
the basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, agrees, severally and not jointly,
to purchase from the Company 100.00% of the respective principal amount of
Securities set forth opposite such Initial Purchaser’s name in Schedule 1 hereto
at a price equal to 101.910200% of the principal amount thereof plus accrued
interest, if any, from October 1, 2018 to the Closing Date. The Company will not
be obligated to deliver any of the Securities except upon payment for all the
Securities to be purchased as provided herein.





--------------------------------------------------------------------------------





(b)    The Company understands that the Initial Purchasers intend to offer the
Securities for resale (“Exempt Resales”) on the terms set forth in the Time of
Sale Information and Final Offering Memorandum. Each Initial Purchaser,
severally and not jointly, represents, warrants and agrees that:
(i)    it is a qualified institutional buyer within the meaning of Rule 144A
under the Securities Act (a “QIB”) and an accredited investor within the meaning
of Rule 501(a) of Regulation D under the Securities Act (“Regulation D”);
(ii)    it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act; and
(iii)    it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities as part of their initial
offering except:
(A)    within the United States to persons whom it reasonably believes to be
QIBs in transactions pursuant to Rule 144A under the Securities Act (“Rule
144A”) and in connection with each such sale, it has taken or will take
reasonable steps to ensure that the purchaser of the Securities is aware that
such sale is being made in reliance on Rule 144A; or
(B)    in accordance with the restrictions set forth in Annex C hereto.
(c)    Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the “no registration” opinions to be delivered to the Initial
Purchasers pursuant to Sections 6(i) and 6(j), counsel for the Company and
counsel for the Initial Purchasers, respectively, may rely upon the accuracy of
the representations and warranties of the Initial Purchasers, and compliance by
the Initial Purchasers with their agreements, contained in paragraph (b) above
(including Annex C hereto), and each Initial Purchaser hereby consents to such
reliance.
(d)    The Company acknowledges and agrees that the Initial Purchasers may offer
and sell Securities to or through any affiliate of an Initial Purchaser and that
any such affiliate may offer and sell Securities purchased by it to or through
any Initial Purchaser.
(e)    The Company acknowledges and agrees that each Initial Purchaser is acting
solely in the capacity of an arm’s-length contractual counterparty to the
Company with respect to the offering of Securities contemplated hereby
(including in connection with determining the terms of the offering) and not as
a financial advisor or a fiduciary to, or an agent of, the Company or any other
person. Additionally, neither the Representative nor any other Initial Purchaser
is advising the Company or any other person as to any legal, tax, investment,
accounting or regulatory matters in any jurisdiction. The Company shall consult
with its own advisors concerning such matters and shall be responsible for
making its own independent investigation and appraisal of the transactions
contemplated hereby, and neither the Representative nor any other Initial
Purchaser shall have any responsibility or liability to the Company with respect
thereto. Any review by the Representative or any of the Initial Purchasers of
the Company and the transactions contemplated hereby or other matters relating
to such transactions will be performed solely for the benefit of the
Representative or such Initial Purchaser, as the case may be, and shall not be
on behalf of the Company or any other person.
2.    Payment and Delivery.
(a)    Payment for and delivery of the Securities will be made at the offices of
Latham & Watkins LLP not later than 10:00 A.M., New York City time, on October
5, 2018, or at such other time or place on the same or such other date, not
later than the fifth business day thereafter, as the Representative and the
Company may agree upon in writing. The time and date of such payment and
delivery is referred to herein as the “Closing Date.”
(b)    Payment for the Securities shall be made by wire transfer in immediately
available funds to the account(s) specified by the Company to the Representative
against delivery to the nominee of The Depository Trust Company (“DTC”), for the
account of the Initial Purchasers, of one or more global notes representing the
Securities (collectively, the “Global Note”), with any transfer taxes payable in
connection with the sale of the Securities duly paid by the Company. The Global
Note will be made available for inspection by the Representative not later than
1:00 P.M., New York City time, on the business day prior to the Closing Date.





--------------------------------------------------------------------------------





3.    Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, the Initial Purchasers that, as of the date hereof
and as of the Closing Date:
(a)Preliminary Offering Memorandum, Time of Sale Information and Final Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, at the Time of Sale, did not, and at the Closing Date,
will not, and the Final Offering Memorandum, as of the date thereof and as of
the Closing Date, will not, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided that the Company makes no representation or warranty with respect to
any statements or omissions made in reliance upon and in conformity with
information relating to the Initial Purchasers furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
in the Preliminary Offering Memorandum, the Time of Sale Information or the
Final Offering Memorandum as set forth in Section 7(b).


(b)Incorporated Documents. The documents incorporated by reference in each of
the Time of Sale Information and the Final Offering Memorandum, when filed with
the Commission, comply or will comply, as the case may be, in all material
respects to the requirements of the Exchange Act, and the rules and regulations
of the Commission thereunder, and did not and will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. There are
no contracts or other documents required to be described in such incorporated
documents or to be filed as exhibits to such incorporated documents that have
not been described or filed as required. The Company is subject to, and is in
full compliance in all material respects with, the reporting requirements of
Section 13 and Section 15(d), as applicable, of the Exchange Act.


(c)Additional Written Communications. The Company (including its agents and
representatives, other than the Initial Purchasers in their capacity as such)
has not prepared, made, used, authorized, approved or referred to and will not
prepare, make, use, authorize, approve or refer to any written communication
that constitutes an offer to sell or solicitation of an offer to buy the
Securities (each such communication by the Company or its agents and
representatives (other than a communication referred to in clauses (i) and (ii)
below) an “Issuer Written Communication”) other than (i) the Preliminary
Offering Memorandum, (ii) the Final Offering Memorandum, (iii) the documents
listed on Annex A hereto, including a term sheet substantially in the form of
Annex B hereto, which constitute part of the Time of Sale Information, and (iv)
any electronic road show or other written communications, in each case used in
accordance with Section 4(c). Each such Issuer Written Communication, when taken
together with the Time of Sale Information at the Time of Sale, did not, and at
the Closing Date will not, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided that the Company makes no representation or warranty with respect to
any statements or omissions made in each such Issuer Written Communication in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representative expressly for use in any Issuer Written Communication.


(d)Financial Statements. The financial statements and the related notes and
supporting schedules thereto included or incorporated by reference in each of
the Time of Sale Information and the Final Offering Memorandum present fairly
the financial position of the Company as of the dates indicated and the results
of its operations and the changes in its cash flows for the periods specified;
such financial statements have been prepared in conformity with generally
accepted accounting principles applied on a consistent basis throughout the
periods covered thereby and the requirements of Regulation S-X; the financial
data set forth under the caption “Summary Historical and Pro Forma Financial
Data” in the Time of Sale Information and the Final Offering Memorandum has been
prepared on a basis consistent with that of the financial statements referred to
above and present fairly the financial position of the Company as of the dates
indicated and the results of operations and the changes in its cash flows for
the periods specified; and the other financial information included or
incorporated by reference in each of the Time of Sale Information and the Final
Offering Memorandum has been derived from the accounting records of the Company
and presents fairly the information shown thereby; and the pro forma financial
information and the related notes thereto included or incorporated by reference
in each of the Time of Sale Information and the Final Offering Memorandum has
been prepared in accordance with Regulation S-X, and the assumptions underlying
such pro forma financial information are reasonable and the adjustments used
therein are appropriate to give effect to the transactions and circumstances
referred to therein, in each case as set forth in each of the Time of Sale
Information and the Final Offering Memorandum. The interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
each of the Preliminary Offering Memorandum, the Time of Sale Information and
the Final Offering Memorandum fairly presents the information called for in all
material respects and is prepared in accordance with the Commission's rules and
guidelines applicable thereto.







--------------------------------------------------------------------------------





(e)No Material Adverse Change. Except as disclosed in the Time of Sale
Information and the Final Offering Memorandum, since the date of the most recent
financial statements of the Company included or incorporated by reference in
each of the Time of Sale Information and the Final Offering Memorandum (i) there
has not been any change in the capital stock, short-term debt or long-term debt
of the Company, or any dividend or distribution of any kind declared, set aside
for payment, paid or made by the Company on any class of capital stock, or any
material adverse change, or any development involving a prospective material
adverse change, in or affecting the business, properties, rights, assets,
management, financial position, results of operations, liabilities, conditions
or prospects of the Company; (ii) the Company has not entered into any
transaction or agreement that is material to the Company and out of the ordinary
course of business or incurred any liability or obligation, direct or
contingent, that is material to the Company; and (iii) the Company has not
sustained any material loss or interference with its business from fire,
explosion, flood, earthquakes, accident or other calamity, whether or not
covered by insurance, or from any labor disturbance or dispute or any action,
order or decree of any court or arbitrator or governmental or regulatory
authority, except in each case as otherwise disclosed in each of the Time of
Sale Information and the Final Offering Memorandum.


(f)Organization and Good Standing. The Company has been duly incorporated and is
validly existing as a corporation and in good standing under the laws of its
jurisdiction of incorporation, is duly qualified to do business and is in good
standing in each jurisdiction in which its ownership or lease of property or the
conduct of its business requires such qualification, and has corporate power and
authority necessary to own or hold its properties and to conduct the business in
which it is engaged, except where the failure to be so qualified, in good
standing or have such power or authority would not, individually or in the
aggregate, have a material adverse effect on (i) the business, properties,
rights, assets, management, financial position, results of operations,
liabilities, conditions (financial or otherwise) or prospects of the Company,
(ii) the performance by the Company of its obligations under this Agreement, the
Securities and the Collateral Documents or (iii) the validity or enforceability
of this Agreement, the Indenture, the Collateral Documents, the Registration
Rights Agreement and the Notes or (iv) the consummation of any of the
Transactions (a “Material Adverse Effect”).


(g)Subsidiaries. The Company does not have any subsidiaries and does not own any
beneficial interest, directly or indirectly, in any corporation, partnership,
joint venture or other business entity.


(h)Capitalization. The Company has the capitalization as set forth in each of
the Time of Sale Information and the Final Offering Memorandum under the heading
“Capitalization”. Except as disclosed in the Time of Sale Information and the
Final Offering Memorandum, there are no outstanding (i) options, warrants,
preemptive rights, rights of first refusal or other rights to purchase from the
Company, (ii) agreements, contracts, arrangements or other obligations of the
Company to issue or (iii) other rights to convert any obligation into or
exchange any securities for, in the case of each of clauses (i) through (iii),
shares of capital stock of or other ownership or equity interests in the
Company.


(i)Due Authorization. The Company has full right, power and authority to execute
and deliver this Agreement, the Securities, the Indenture, the Exchange
Securities, the Intercreditor Amendment, the Registration Rights Agreement, each
of the Collateral Documents and the RBL Agreement (collectively, the
“Transaction Documents”), including to perform its obligations hereunder and
thereunder; and all action required to be taken for the due and proper
authorization, execution and delivery of each of the Transaction Documents and
the consummation of the transactions contemplated thereby has been duly and
validly taken.


(j)The Base Indenture. The Base Indenture has been duly authorized, executed and
delivered by the Company and constitutes a valid and legally binding agreement
of the Company enforceable against the Company in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability (collectively, the
“Enforceability Exceptions”); the Indenture conforms in all material respects to
the requirements of the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”), and the rules and regulations of the Commission applicable to
an indenture that is qualified thereunder.


(k)The First Supplemental Indenture. The First Supplemental Indenture has been
duly authorized, duly executed and delivered by the Company and on the Closing
Date, when the First Supplemental Indenture becomes operative in accordance with
its terms, the Indenture (as supplemented by the First Supplemental Indenture)
constitutes a valid and legally binding agreement of the Company enforceable
against the Company in accordance with its terms, subject to the Enforceability
Exceptions.


(l)The Second Supplemental Indenture. The Second Supplemental Indenture has been
duly authorized by the Company and on the Closing Date will be duly executed and
delivered by the Company and, when duly executed and delivered in accordance
with its terms by each of the parties thereto, the Indenture (as supplemented by
the Second Supplemental





--------------------------------------------------------------------------------





Indenture) will constitute a valid and legally binding agreement of the Company
enforceable against the Company in accordance with its terms, subject to the
Enforceability Exceptions.


(m)The Securities. The Securities have been duly authorized by the Company and,
when duly executed, authenticated, issued and delivered as provided in the
Indenture and paid for as provided herein, will be duly and validly issued and
outstanding and will constitute valid and legally binding obligations of the
Company enforceable against the Company in accordance with their terms, subject
to the Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.


(n)The Exchange Securities. The Exchange Securities have been duly authorized
for issuance by the Company and, when issued and authenticated in accordance
with the terms of the Indenture and the Registration Rights Agreement, will be
duly and validly issued and outstanding and will constitute valid and legally
binding obligations of the Company enforceable against the Company in accordance
with its terms, subject to the Enforceability Exceptions, and will be entitled
to the benefits of the Indenture.


(o)This Agreement and the Registration Rights Agreement. This Agreement has been
duly authorized, executed and delivered by the Company; and the Registration
Rights Agreement has been duly authorized by the Company and on the Closing Date
will be duly executed and delivered by the Company and, when duly executed and
delivered in accordance with its terms by each of the parties thereto, will
constitute a valid and legally binding agreement of the Company enforceable
against the Company in accordance with its terms, subject to the Enforceability
Exceptions, and except that rights to indemnity and contribution thereunder may
be limited by applicable law and public policy.


(p)Collateral Documents. Each of the Collateral Documents has been (or with
respect to the Mortgage Amendment, will be) duly authorized, executed and
delivered by the Company and constitutes (or with respect to the Mortgage
Amendment, will constitute) a valid and legally binding agreement of the Company
enforceable against the Company in accordance with its terms, subject to the
Enforceability Exceptions.


(q)The Base Intercreditor Agreement. The Base Intercreditor Agreement has been
duly authorized, executed and delivered by the Company and constitutes a valid
and legally binding agreement of the Company enforceable against the Company in
accordance with its terms, subject to the Enforceability Exceptions.


(r)Intercreditor Amendment. The Intercreditor Amendment has been duly authorized
by the Company and on the Closing Date will be duly executed and delivered by
the Company and, when duly executed and delivered in accordance with its terms
by each of the parties thereto, the Intercreditor Agreement (as amended by the
Intercreditor Amendment) will constitute a valid and legally binding agreement
of the Company enforceable against the Company in accordance with its terms,
subject to the Enforceability Exceptions.


(s)The RBL Agreement. The RBL Agreement has been duly authorized by the Company
and on the Closing Date will be duly executed and delivered by the Company and,
when duly executed and delivered in accordance with its terms by each of the
parties thereto, will constitute a valid and legally binding agreement of the
Company enforceable against the Company in accordance with its terms, subject to
the Enforceability Exceptions.


(t)Descriptions of the Transaction Documents; Collateral. Each Transaction
Document conforms in all material respects to the description thereof contained
in each of the Time of Sale Information and the Final Offering Memorandum. The
Collateral conforms in all material respects to the description thereof
contained in each of the Time of Sale Information and the Final Offering
Memorandum.


(u)Collateral Documents and Collateral. Upon the filing with the appropriate
governmental authorities of the financing statements in appropriate form
describing the Collateral Documents with respect to which a security interest
may be perfected by filing or recordation, the lien and security interest
created by the Collateral Documents will be fully perfected with all right,
title and interest of the Company in the Collateral to the extent such interests
can be perfected by such filing with the priority required by the Collateral
Documents.


(v)No Violation or Default. The Company is not (i) in violation of its charter
or by-laws (“Charter Documents”); (ii) in default, and no event has occurred
that, with notice or lapse of time or both, would constitute such a default, in
the due performance or observance of any term, covenant or condition contained
in any indenture, mortgage, deed of trust, loan agreement, lease or other
agreement or instrument to which the Company is a party or by which the Company
is bound or to which any property, right or asset of the Company is subject; or
(iii) in violation of any law, ordinance, decree, injunction or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority





--------------------------------------------------------------------------------





(“Law”), except, in the case of clauses (ii) and (iii) above, for any such
default or violation that has been waived or would not, individually or in the
aggregate, have a Material Adverse Effect.


(w)No Conflicts. The execution, delivery and performance by the Company of each
of the Transaction Documents to which it is a party, the issuance and sale of
the Securities, the issuance of the Exchange Notes, and the consummation of the
transactions contemplated by the Transaction Documents, including the
Refinancing, will not (i) conflict with or result in a breach or violation of
any of the terms or provisions of, or constitute a default under, result in the
termination, modification or acceleration of, or result in the creation or
imposition of any lien, charge or encumbrance upon any property, right or asset
of the Company pursuant to, any indenture, mortgage, deed of trust, loan
agreement, lease or other agreement or instrument to which the Company is a
party or by which the Company is bound or to which any property, right or asset
of the Company is subject (other than any lien or encumbrance created or imposed
pursuant to the Collateral Documents or the collateral documents relating to the
RBL Agreement, in each case, permitted under the Intercreditor Agreement); (ii)
result in any violation of the provisions of the charter or by-laws of the
Company; or (iii) result in the violation of any law or statute or any judgment,
order, rule, decree or regulation of any court or arbitrator or governmental or
regulatory authority, except, in the case of clauses (i) and (iii) above, for
any such conflict, breach, violation, default, lien, charge or encumbrance that
would not, individually or in the aggregate, have a Material Adverse Effect.


(x)No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court, arbitrator, governmental or
regulatory authority or other third-party is required for the execution,
delivery and performance by the Company of each of the Transaction Documents to
which each is a party, the issuance and sale of the Securities, the issuance of
the Exchange Notes and the consummation of the transactions contemplated by the
Transaction Documents, except for such consents, approvals, authorizations,
orders and registrations or qualifications as may be required (i) under
applicable state securities laws in connection with the purchase and resale of
the Securities by the Initial Purchasers and (ii) with respect to the Exchange
Securities under the Securities Act, the Trust Indenture Act and applicable
state securities laws as contemplated by the Registration Rights Agreement.


(y)Legal Proceedings. Except as described in each of the Time of Sale
Information and the Final Offering Memorandum, there are no legal, governmental
or regulatory investigations, actions, demands, claims, suits, arbitrations,
inquiries or proceedings (“Actions”) pending to which the Company is or may be a
party or to which any property, right or asset of the Company is or may be the
subject that, individually or in the aggregate, if determined adversely to the
Company, could have a Material Adverse Effect or interfere with the consummation
of the offering of the Securities or any of the Transactions; and no such
Actions are, to the knowledge of the Company, threatened or contemplated by any
governmental or regulatory authority or by others.


(z)Independent Accountants for the Company. Each of Grant Thornton LLP and
Deloitte LLP, who have certified certain financial statements of the Company, is
an (i) independent public accountant with respect to the Company within the
applicable rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board (United States) and as required by the
Securities Act, (ii) in compliance with the applicable requirements relating to
the qualification of accountants Regulation S-X and (iii) a registered public
accounting firm as defined by the Public Company Accounting Oversight Board
(United States) whose registration has not been suspended or revoked and who has
not requested such registration to be withdrawn.


(aa)Independent Accountants for Pivotal Williston Basin, LP and Pivotal
Williston Basin II, LP (collectively, “Pivotal”). Weaver and Tidwell, LLP, who
have certified certain financial statements of Pivotal, is an (i) independent
public accountant with respect to the Company within the applicable rules and
regulations adopted by the Commission and the Public Company Accounting
Oversight Board (United States) and as required by the Securities Act, (ii) in
compliance with the applicable requirements relating to the qualification of
accountants Regulation S-X and (iii) a registered public accounting firm as
defined by the Public Company Accounting Oversight Board (United States) whose
registration has not been suspended or revoked and who has not requested such
registration to be withdrawn.


(bb)    Independent Accountants for WR Operating LLC (“W Energy”). Whitley Penn
LLP, who have certified certain financial statements of W Energy, is an (i)
independent public accountant with respect to W Energy within the applicable
rules and regulations adopted by the Commission and the Public Company
Accounting Oversight Board (United States) and as required by the Securities
Act, (ii) in compliance with the applicable requirements relating to the
qualification of accountants Regulation S-X and (iii) a registered public
accounting firm as defined by the Public Company Accounting Oversight Board
(United States) whose registration has not been suspended or revoked and who has
not requested such registration to be withdrawn.







--------------------------------------------------------------------------------





(cc)    Real and Personal Property. The Company has good, valid and marketable
title in fee simple to, or has valid rights to lease or otherwise use, all items
of real and personal property that are described in or referred to in the
Mortgages and all other real and personal property that are material to the
business of the Company, in each case free and clear of all liens, encumbrances,
claims and defects and imperfections of title except for Permitted Exceptions,
in the case of Mortgaged Properties, and, in the case of all other real and
personal property, those that (i) do not materially interfere with the use made
and proposed to be made of such property by the Company, or (ii) could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.
  
(dd)    Intellectual Property. (i) The Company owns or possesses the right to
use all patents, patent applications, trademarks, service marks, trade names,
trademark registrations, service mark registrations, domain names and other
source indicators, copyrights and copyrightable works, know-how, trade secrets,
systems, procedures, proprietary or confidential information and all other
worldwide intellectual property, industrial property and proprietary rights
(collectively, “Intellectual Property”) used in the conduct of its business;
(ii) the Company’s conduct of its business does not infringe, misappropriate or
otherwise violate any Intellectual Property of any person; (iii) the Company has
not received any written notice of any claim relating to Intellectual Property;
and (iv) to the knowledge of the Company, the Intellectual Property of the
Company is not being infringed, misappropriated or otherwise violated by any
person. The Company is not a party to, or bound by, any options, licenses or
agreements with respect to the intellectual property rights of any other person
or entity that are necessary to be described in the Time of Sale Information or
the Final Offering Memorandum to avoid a material misstatement or omission and
are not described therein. None of the Intellectual Property used by the Company
has been obtained or is hereby used by the Company in violation of any
contractual obligation binding on the Company or, to the Company’s knowledge,
its officers, directors or employees or otherwise in violation of the rights of
any person.
 
(ee)    Related Party Transactions. No relationship, direct or indirect, exists
between or among the Company, on the one hand, and the directors, officers,
stockholders or other affiliates of the Company, on the other, that would be
required by the Securities Act to be described in a registration statement on
Form S-1 to be filed with the Commission and that is not so described in each of
the Time of Sale Information and the Final Offering Memorandum. Except as
otherwise disclosed in the Time of Sale Information and the Final Offering
Memorandum, there are no outstanding loans, advances (except advances for
business expenses in the ordinary course of business) or guarantees of
indebtedness by the Company or any affiliate of the Company to or for the
benefit of any of the officers or directors of the Company or any affiliate of
the Company or any of their respective family members.
 
(ff)    Investment Company Act. The Company is not, and after giving effect to
the offering and sale of the Securities and the application of the proceeds
thereof as described in each of the Time of Sale Information and the Final
Offering Memorandum, will not be, an “investment company” or an entity
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, and the rules and regulations of the Commission
thereunder (collectively, the “Investment Company Act”).


(gg)    Taxes. The Company has paid all federal, state, local and foreign taxes
and filed all tax returns required to be paid or filed through the date hereof
and all such returns are true, complete and correct in all material respects;
and except as otherwise disclosed in each of the Time of Sale Information and
the Final Offering Memorandum, there is no tax deficiency that has been, or
could reasonably be expected to be, asserted against the Company or any of its
properties or assets. To the knowledge of the Company there are no actual or
proposed tax assessments against the Company that would, individually or in the
aggregate, have a Material Adverse Effect. The accruals on the books and records
of the Company in respect of any material tax liability for any period not
finally determined are adequate to meet any assessments of tax for any such
period.


(hh)    Licenses and Permits. The Company possesses all licenses, sub-licenses,
certificates, consents, permits and other authorizations issued by, and has made
all declarations and filings with, the appropriate federal, state, local or
foreign governmental or regulatory authorities that are necessary for the
ownership or lease of its properties or the conduct of its business as described
in each of the Time of Sale Information and the Final Offering Memorandum,
except where the failure to possess or make the same would not, individually or
in the aggregate, have a Material Adverse Effect; and except as described in
each of the Time of Sale Information and the Final Offering Memorandum, the
Company has not received notice of any revocation or modification of any such
license, sub-license, certificate, consent permit or authorization or does not
have any reason to believe that any such license, certificate, permit or
authorization will not be renewed in the ordinary course, except which would
not, individually or in the aggregate, have a Material Adverse Effect.


(ii)    No Labor Disputes. No labor disturbance by or dispute with employees of
the Company exists or, to the knowledge of the Company, is contemplated or
threatened and the Company is not aware of any existing or imminent labor
disturbance by, or dispute with, the employees of any of the Company’s principal
suppliers, contractors or customers, except as





--------------------------------------------------------------------------------





would not have a Material Adverse Effect. The Company has not received any
notice of cancellation or termination with respect to any collective bargaining
agreement to which it is a party.


(jj)    Compliance with Environmental Laws. Except as would not, individually or
in the aggregate, have a Material Adverse Effect, (i) the Company (x) is in
compliance with any and all applicable federal, state, local and foreign laws,
rules, regulations, requirements, decisions and orders relating to the
protection of human health or safety (to the extent related to exposure to
hazardous or toxic substances or wastes, pollutants or contaminants), pollution
or protection of the environment or natural resources, or otherwise relating to
the use, treatment, storage, disposal, or release of or exposure to hazardous or
toxic substances or wastes, pollutants or contaminants (collectively,
“Environmental Laws”), (y) has received and is in compliance with all permits,
licenses, certificates or other authorizations or approvals required of it under
applicable Environmental Laws to conduct its business, and (z) has not received
notice of any actual or potential liability under or relating to any
Environmental Laws, including for the investigation or remediation of any
disposal or release of hazardous or toxic substances or wastes, pollutants or
contaminants; and (ii) there are no costs or liabilities associated with a
violation of or liability under Environmental Laws of or relating to the
Company. Except as described in each of the Time of Sale Information and the
Final Offering Memorandum, there are no proceedings that are pending, or, to the
knowledge of the Company, threatened, against the Company under any
Environmental Laws in which a governmental entity is also a party, other than
such proceedings regarding which it is reasonably believed no monetary sanctions
of $100,000 or more will be imposed. The Company has not been named as a
“potentially responsible party” under the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended, or any similar U.S. or
non-U.S. state or local Environmental Laws requiring the Company to investigate
or remediate any pollutants or contaminants, except where such requirements
would not, individually or in the aggregate, have a Material Adverse Effect,
whether or not arising from transactions in the ordinary course of business.
 
(kk)    Compliance with ERISA. (i) Each employee benefit plan, within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), for which the Company or any member of its “Controlled
Group” (defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) would have any liability (each, a “Plan”) is in
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations, including but not limited to ERISA and the Code;
(ii) no prohibited transaction, within the meaning of Section 406 of ERISA or
Section 4975 of the Code, has occurred with respect to any Plan excluding
transactions effected pursuant to a statutory or administrative exemption; (iii)
for each Plan that is subject to the funding rules of Section 412 of the Code or
Section 302 of ERISA, no failure to satisfy the “minimum funding standard” or
“minimum funding contribution” (as such terms are defined in Section 412 or 430
of the Code or Section 302 of ERISA), whether or not waived, has occurred or is
reasonably expected to occur; (iv) no “reportable event” (within the meaning of
Section 4043(c) of ERISA) has occurred or is reasonably expected to occur; and
(v) neither the Company nor any member of the Controlled Group has incurred, nor
reasonably expects to incur, any liability under Title IV of ERISA (other than
employer contributions and premiums to the Pension Benefit Guarantee
Corporation, in the ordinary course and without default) in respect of a Plan or
in respect of any “multiemployer plan,” within the meaning of Section 4001(a)(3)
of ERISA, except in each case with respect to the events or conditions set forth
in (i) through (v) hereof, as would not, individually or in the aggregate, have
a Material Adverse Effect.


(ll)    Disclosure Controls. The Company maintains an effective system of
“disclosure controls and procedures” (as defined in Rule 13a-15(e) of the
Exchange Act) that is designed to ensure that information required to be
disclosed by the Company in reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to the
Company’s management as appropriate to allow timely decisions regarding required
disclosure. Since the date of the most recent evaluation of such disclosure
controls and procedures, there have been no significant changes in internal
controls or in other factors that could significantly affect internal controls,
including any corrective actions with regard to significant deficiencies and
material weaknesses. The Company has carried out evaluations of the
effectiveness of its disclosure controls and procedures as required by Rule
13a-15 of the Exchange Act. The statements relating to disclosure controls and
procedures made by the principal executive officers and principal financial
officers of the Company in the certifications required by the Sarbanes-Oxley Act
of 2002 and the rules and regulations promulgated in connection therewith are
complete and correct.


(mm)    Accounting Controls. The Company maintain systems of “internal control
over financial reporting” (as defined in Rule 13a-15(f) of the Exchange Act)
that comply with the requirements of the Exchange Act. The Company maintains a
system of accounting controls that is in compliance with the Sarbanes-Oxley Act
and is sufficient to provide reasonable assurances that: (i) transactions are
executed in accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles as
applied in the United States and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is





--------------------------------------------------------------------------------





compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences. There are no significant deficiencies or
material weaknesses in the design or operation of internal controls which could
adversely affect the Company’s ability to record, process, summarize, or report
financial data to management and the Board of Directors of the Company. The
Company is not aware of any fraud, whether or not material, that involves
management or other employees who have a role in the Company’s internal
controls. Except as set forth in the Time of Sale Information and the Final
Offering Memorandum, the Audit Committee of the Board of Directors of the
Company (the “Audit Committee”) is not reviewing or investigating, and neither
the Company’s independent auditors nor its internal auditors have recommended
that the Audit Committee review or investigate, (i) adding to, deleting,
changing the application of or changing the Company’s disclosure with respect
to, any of the Company’s material accounting policies, (ii) any matter which
could result in a restatement of the Company’s financial statements for any
annual or interim period during the current or prior three fiscal years, or
(iii) a significant deficiency, material weakness, change in internal control
over financial reporting or fraud involving management or other employees who
have a significant role in the internal control over financial reporting.


(nn)    Insurance. The Company maintains or is covered by insurance provided by
insurers of recognized financial responsibility covering its properties,
operations, personnel and business, including business interruption insurance,
which insurance is in amounts and insures against such losses and risks as are
adequate to protect the Company and its business; and the Company has not (i)
received notice from any insurer or agent of such insurer that capital
improvements or other expenditures are required or necessary to be made in order
to continue such insurance or (ii) any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage at reasonable cost from similar insurers as may be
necessary to continue its business. The Company is in compliance with the terms
of such policies and instruments in all material respects, and there are no
claims by the Company under any such policy or instrument as to which any
insurance company is denying liability or defending under a reservation of
rights clause.
  
(oo)    No Unlawful Payments. None of the Company, nor any director, officer or
employee of the Company nor, to the knowledge of the Company, any agent,
affiliate or other person associated with or acting on behalf of the Company has
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expense relating to political activity; (ii) made or taken an
act in furtherance of an offer, promise or authorization of any direct or
indirect unlawful payment or benefit to any foreign or domestic government
official or employee, including of any government-owned or controlled entity or
of a public international organization, or any person acting in an official
capacity for or on behalf of any of the foregoing, or any political party or
party official or candidate for political office; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended, or any applicable law or regulation implementing the OECD Convention on
Combating Bribery of Foreign Public Officials in International Business
Transactions, or committed an offence under the Bribery Act 2010 of the United
Kingdom, or any other applicable anti-bribery or anti-corruption law; or (iv)
made, offered, agreed, requested or taken an act in furtherance of any unlawful
bribe or other unlawful benefit, including, without limitation, any rebate,
payoff, influence payment, kickback or other unlawful or improper payment or
benefit. The Company has instituted, maintained and enforce, and will continue
to maintain and enforce, policies and procedures designed to promote and ensure
compliance with all applicable anti-bribery and anti-corruption laws.


(pp)    Compliance with Money Laundering Laws. The operations of the Company are
and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements, including those of the Currency and
Foreign Transactions Reporting Act of 1970, as amended, the applicable money
laundering statutes of all jurisdictions where the Company conducts business,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company with respect to the Anti-Money Laundering
Laws is pending or, to the knowledge of the Company, threatened.


(qq)    No Conflicts with Sanctions Laws. Neither the Company nor any of its,
directors, officers or employees, nor, to the knowledge of the Company, any
agent, affiliate or other person associated with or acting on behalf of the
Company is currently the subject or the target of any sanctions administered or
enforced by the U.S. government (including, without limitation, the Office of
Foreign Assets Control of the U.S. Department of the Treasury (“OFAC”) or the
U.S. Department of State and including, without limitation, the designation as a
“specially designated national” or “blocked person”), the United Nations
Security Council (“UNSC”), the European Union, Her Majesty’s Treasury (“HMT”),
or other relevant sanctions authority (collectively, “Sanctions”), nor is the
Company located, organized or resident in a country or territory that is the
subject or target of Sanctions, including, without limitation, Cuba, Burma
(Myanmar), Iran, North Korea, Sudan, Syria and Crimea (each, a “Sanctioned
Country”); and the Company will not directly or indirectly use the proceeds of
the offering of the Securities hereunder, or lend, contribute or otherwise make
available such proceeds to any joint venture partner or other person or entity
(i) to fund or facilitate any activities of or business with any person that, at
the time of such funding or facilitation, is the subject or target of Sanctions,
(ii) to fund or facilitate any activities of or business in any Sanctioned
Country or (iii) in any other manner that will result in a violation by any
person (including any person participating in the transaction, whether as





--------------------------------------------------------------------------------





underwriter, initial purchaser, advisor, investor or otherwise) of Sanctions.
For the past five years, the Company has not knowingly engaged in, is not now
knowingly engaged in and will not engage in, any dealings or transactions with
any person that at the time of the dealing or transaction is or was the subject
or the target of Sanctions or with any Sanctioned Country.


(rr)    Solvency. On and immediately after the Closing Date, the Company (after
giving effect to the issuance and sale of the Securities and the other
transactions related thereto as described in each of the Time of Sale
Information and the Final Offering Memorandum) will be Solvent. As used in this
paragraph, the term “Solvent” means, with respect to a particular date and
entity, that on such date (i) the fair value (and present fair saleable value)
of the assets of such entity is not less than the total amount required to pay
the probable liability of such entity on its total existing debts and
liabilities (including contingent liabilities) as they become absolute and
matured; (ii) such entity is able to realize upon its assets and pay its debts
and other liabilities, contingent obligations and commitments as they mature and
become due in the normal course of business; (iii) assuming consummation of the
issuance and sale of the Securities as contemplated by this Agreement, the Time
of Sale Information and the Final Offering Memorandum, such entity does not
have, intend to incur or believe that it will incur debts or liabilities beyond
its ability to pay as such debts and liabilities mature; (iv) such entity is not
engaged in any business or transaction, and does not propose to engage in any
business or transaction, for which its property would constitute unreasonably
small capital; and (v) such entity is not a defendant in any civil action that
would result in a judgment that such entity is or would become unable to
satisfy.


(ss)    No Broker’s Fees. The Company is not a party to any contract, agreement
or understanding with any person (other than this Agreement) that would give
rise to a valid claim against it or any Initial Purchaser for a brokerage
commission, finder’s fee or like payment in connection with the offering and
sale of the Securities.


(tt)    Rule 144A Eligibility. On the Closing Date, the Securities will not be
of the same class as securities listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in an automated
inter-dealer quotation system.


(uu)    No Integration. Neither the Company nor any of its affiliates (as
defined in Rule 501(b) of Regulation D) has, directly or through any agent,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.


(vv)    No General Solicitation or Directed Selling Efforts. None of the Company
or any of its affiliates or any other person acting on its or their behalf
(other than the Initial Purchasers, as to which no representation is made) has
(i) solicited offers for, or offered or sold, the Securities by means of any
form of general solicitation or general advertising within the meaning of Rule
502(c) of Regulation D other than in any manner involving a public offering
within the meaning of Section 4(a)(2) of the Securities Act or (ii) engaged in
any directed selling efforts within the meaning of Regulation S under the
Securities Act (“Regulation S”), and all such persons have complied with the
offering restrictions requirement of Regulation S.


(ww)    Securities Law Exemptions. Assuming the accuracy of the representations
and warranties of the Initial Purchasers contained in Section 1(b) (including
Annex C hereto) and their compliance with their agreements set forth therein, it
is not necessary, in connection with the issuance and sale of the Securities to
the Initial Purchasers and the offer, resale and delivery of the Securities by
the Initial Purchasers in the manner contemplated by this Agreement, the Time of
Sale Information and the Final Offering Memorandum, to register the Securities
under the Securities Act or to qualify the Indenture under the Trust Indenture
Act.


(xx)    No Stabilization or Manipulation. Neither the Company nor any of its
affiliates has taken, directly or indirectly, any action designed to or that
could reasonably be expected to cause or result in any stabilization or
manipulation of the price of the Securities.


(yy)    No Applicable Registration or Other Similar Rights. Except as disclosed
in the Time of Sale Information and the Final Offering Memorandum, there are no
persons with registration or other similar rights to have any equity or debt
securities of the Company or any “affiliate” registered for sale under a
registration statement, except for rights (i) contained in the Registration
Rights Agreement or (ii) as have been waived in writing in connection with the
transactions contemplated by this Agreement or otherwise satisfied.


(zz)    Margin Rules. Neither the issuance, sale and delivery of the Securities
nor the application of the proceeds thereof by the Company as described in each
of the Time of Sale Information and the Final Offering Memorandum will violate
Regulation T, U or X of the Board of Governors of the Federal Reserve System or
any other regulation of such Board of Governors.





--------------------------------------------------------------------------------





(aaa)    Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) included or incorporated by reference in any of the Time of Sale
Information or the Final Offering Memorandum has been made or reaffirmed without
a reasonable basis or has been disclosed other than in good faith.


(bbb)    Industry Statistical and Market Data. Nothing has come to the attention
of the Company that has caused the Company to believe that the industry
statistical and market-related data included or incorporated by reference in
each of the Time of Sale Information and the Final Offering Memorandum is not
based on or derived from sources that are reliable and accurate in all material
respects.


(ccc)    Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company or, to the knowledge of the Company, any of the Company’s directors or
officers, in their capacities as such, to comply with any provision of the
Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
promulgated in connection therewith (the “Sarbanes-Oxley Act”), including
Section 402 related to loans and Sections 302 and 906 related to certifications.


(ddd)    Rating Agencies. No “nationally recognized statistical rating
organization” (as that term is used in Rule 15c3-1(c)(2)(vi)(F) under the
Exchange Act) (i) has imposed (or has informed the Company that it is
considering imposing) any condition (financial or otherwise) to retain any
rating assigned to the Company or to any securities of the Company or (ii) has
indicated to the Company that it is considering (A) the downgrading, suspension,
or withdrawal of, or any review (or of any potential or intended review) for a
possible change in, any rating so assigned (including, without limitation, the
placing of any of the foregoing ratings on credit watch with negative or
developing implications or under review with an uncertain direction) or (B) any
change in the outlook for any rating of the Company or any securities of the
Company.


(eee)    Reserve Reports (Company). The information underlying the estimates of
the reserves of the Company included in the Time of Sale Information and the
Final Offering Memorandum, and which was supplied by the Company to Ryder Scott
Company, LP (“Ryder Scott”) and Cawley, Gillespie & Associates, Inc. (“Cawley”),
independent petroleum engineers, for purposes of preparing the Company’s reserve
reports (the “Company Reserve Reports”), including, without limitation,
production, volumes, sales prices for production, contractual pricing provisions
under oil or gas sales or marketing contracts under hedging arrangements, costs
of operations and development, and working interest and net revenue interest
information relating to the Company’s ownership interests in properties, was
true and correct in all material respects on the dates of such Company Reserve
Reports; the estimates of future capital expenditures and other future
exploration and development costs supplied to Ryder Scott and Cawley were
prepared in good faith and with a reasonable basis; the information provided to
Ryder Scott and Cawley by the Company for purposes of preparing the Company
Reserve Reports was prepared in accordance with customary industry practices;
each of Ryder Scott and Cawley was, as of the dates of their respective Reserve
Reports, and, as of the date hereof, an independent petroleum engineer with
respect to the Company; other than any decrease in reserves resulting from
normal production of the reserves and intervening spot market product price
fluctuations disclosed in the Time of Sale Information and the Final Offering
Memorandum, to the knowledge of the Company, there are not any facts or
circumstances that would adversely affect the reserves in the aggregate, or the
aggregate present value of future net cash flows therefrom, as disclosed in the
Time of Sale Information and the Final Offering Memorandum and reflected in the
Company Reserve Reports such as to cause a material adverse change; estimates of
such reserves and the present value of the future net cash flows therefrom as
disclosed in the Time of Sale Information and the Final Offering Memorandum and
reflected in the Company Reserve Reports comply in all material respects with
the applicable requirements of Regulation S-X and Subpart 1200 of Regulation S-K
under the Securities Act.


(fff)    Reserve Reports (Pivotal). To the knowledge of the Company, the
information underlying the estimates of the reserves of Pivotal included in the
Time of Sale Information and the Final Offering Memorandum, and which was
supplied by Pivotal to Cawley, independent petroleum engineer, for purposes of
preparing Pivotal’s reserve report (the “Pivotal Reserve Report”), including,
without limitation, production, volumes, sales prices for production,
contractual pricing provisions under oil or gas sales or marketing contracts
under hedging arrangements, costs of operations and development, and working
interest and net revenue interest information relating to Pivotal’s ownership
interests in properties, was true and correct in all material respects on the
date of such Pivotal Reserve Report; to the knowledge of the Company, the
estimates of future capital expenditures and other future exploration and
development costs supplied to Cawley by Pivotal were prepared in good faith and
with a reasonable basis; to the knowledge of the Company, the information
provided to Cawley by Pivotal for purposes of preparing the Pivotal Reserve
Report was prepared in accordance with customary industry practices; to the
knowledge of the Company, Cawley was, as of the date of the Pivotal Reserve
Report, and is, as of the date hereof, an independent petroleum engineer with
respect to Pivotal; other than any decrease in reserves resulting from normal
production of the reserves and intervening spot market product price
fluctuations disclosed in the Time of Sale Information and the Final Offering
Memorandum, to the knowledge of the Company, there are not any facts or
circumstances that would adversely affect the reserves in the aggregate, or the
aggregate present value of future net cash flows therefrom, as disclosed in the
Time of Sale





--------------------------------------------------------------------------------





Information and the Final Offering Memorandum and reflected in the Pivotal
Reserve Report such as to cause a material adverse change; to the knowledge of
the Company, estimates of such reserves and the present value of the future net
cash flows therefrom as disclosed in the Time of Sale Information and the Final
Offering Memorandum and reflected in the Pivotal Reserve Report comply in all
material respects with the applicable requirements of the Standards Pertaining
to the Estimating and Auditing of Oil and Gas Reserves Information promulgated
by the Society of Petroleum Engineers.


(ggg)    Reserve Reports (W Energy). To the knowledge of the Company, the
information underlying the estimates of the reserves of W Energy included in the
Time of Sale Information and the Final Offering Memorandum, and which was
supplied by W Energy to Cawley, independent petroleum engineer, for purposes of
preparing W Energy’s reserve report (the “W Energy Reserve Report”), including,
without limitation, production, volumes, sales prices for production,
contractual pricing provisions under oil or gas sales or marketing contracts
under hedging arrangements, costs of operations and development, and working
interest and net revenue interest information relating to W Energy’s ownership
interests in properties, was true and correct in all material respects on the
date of such W Energy Reserve Report; to the knowledge of the Company, the
estimates of future capital expenditures and other future exploration and
development costs supplied to Cawley by W Energy were prepared in good faith and
with a reasonable basis; to the knowledge of the Company, the information
provided to Cawley by W Energy for purposes of preparing the W Energy Reserve
Report was prepared in accordance with customary industry practices; to the
knowledge of the Company, Cawley was, as of the date of the W Energy Reserve
Report, and is, as of the date hereof, an independent petroleum engineer with
respect to W Energy; other than any decrease in reserves resulting from normal
production of the reserves and intervening spot market product price
fluctuations disclosed in the Time of Sale Information and the Final Offering
Memorandum, to the knowledge of the Company, there are not any facts or
circumstances that would adversely affect the reserves in the aggregate, or the
aggregate present value of future net cash flows therefrom, as disclosed in the
Time of Sale Information and the Final Offering Memorandum and reflected in the
W Energy Reserve Report such as to cause a material adverse change; to the
knowledge of the Company, estimates of such reserves and the present value of
the future net cash flows therefrom as disclosed in the Time of Sale Information
and the Final Offering Memorandum and reflected in the W Energy Reserve Report
comply in all material respects with the applicable requirements of the
Standards Pertaining to the Estimating and Auditing of Oil and Gas Reserves
Information promulgated by the Society of Petroleum Engineers.


4.    Further Agreements of the Company. The Company covenants and agrees with
each Initial Purchaser that:


(a)Delivery of Copies. The Company will deliver, without charge, to the Initial
Purchasers as many copies of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication and the Final Offering
Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request.  


(b)Final Offering Memorandum, Amendments or Supplements. Before finalizing the
Final Offering Memorandum or making or distributing any amendment or supplement
to any of the Time of Sale Information or the Final Offering Memorandum, the
Company will furnish to the Representative and counsel for the Initial
Purchasers a copy of the proposed Final Offering Memorandum or such amendment or
supplement (or document to be incorporated by reference therein) for review, and
will not distribute any such proposed Final Offering Memorandum, amendment or
supplement or file any such document with the Commission to which the
Representative reasonably objects; provided that, if in the opinion of outside
counsel of the Company such proposed amendment or supplement is required by law,
the Company can make such amendment or supplement, notwithstanding any such
reasonable objection.


(c)Additional Written Communications. Before using, authorizing, approving,
distributing or referring to any Issuer Written Communication, the Company will
furnish to the Representative and counsel for the Initial Purchasers a copy of
such written communication for review and will not use, authorize, approve,
distribute or refer to any such written communication to which the
Representative reasonably objects.


(d)Compliance with Securities Laws. The Company will advise the Representative
promptly, and confirm such advice in writing, (i) of the issuance by any
governmental or regulatory authority of any order preventing or suspending the
use of any of the Time of Sale Information, any Issuer Written Communication or
the Final Offering Memorandum or the initiation or threatening of any proceeding
for that purpose; (ii) of the occurrence of any event at any time prior to the
completion of the initial offering of the Securities as a result of which any of
the Time of Sale Information, any Issuer Written Communication or the Final
Offering Memorandum as then amended or supplemented would include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances existing when
such Time of Sale Information, such Issuer Written Communication or the Final
Offering Memorandum is delivered to a purchaser, not misleading; and (iii) of
the receipt by the Company of any notice with respect to any suspension of the
qualification of the Securities for offer and sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose; and the Company
will use its reasonable best efforts to prevent the issuance of any such order
preventing or





--------------------------------------------------------------------------------





suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Final Offering Memorandum or suspending any such
qualification of the Securities and, if any such order is issued, will obtain as
soon as possible the withdrawal thereof.


(e)Time of Sale Information. If at any time prior to the Closing Date (i) any
event shall occur or condition shall exist as a result of which any of the Time
of Sale Information as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading or (ii) it is necessary to amend or supplement
the Time of Sale Information to comply with law, the Company will promptly
notify the Initial Purchasers thereof and forthwith prepare and, subject to
paragraph (b) above, furnish to the Initial Purchasers such amendments or
supplements to the Time of Sale Information (or any document to be filed with
the Commission and incorporated by reference therein) as may be necessary so
that the statements in any of the Time of Sale Information as so amended or
supplemented (including such documents to be incorporated by reference therein)
will not, in the light of the circumstances under which they were made, be
misleading or so that any of the Time of Sale Information will comply with Law.


(f)Ongoing Compliance of the Final Offering Memorandum. If at any time prior to
the completion of the initial offering of the Securities (i) any event shall
occur or condition shall exist as a result of which the Final Offering
Memorandum as then amended or supplemented would include any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances existing when the
Final Offering Memorandum is delivered to a purchaser, not misleading or (ii) it
is necessary to amend or supplement the Final Offering Memorandum to comply with
Law, the Company will promptly notify the Initial Purchasers thereof and
forthwith prepare and, subject to paragraph (b) above, furnish to the Initial
Purchasers such amendments or supplements (or any document to be filed with the
Commission and incorporated by reference therein) to the Final Offering
Memorandum as may be necessary so that the statements in the Final Offering
Memorandum as so amended or supplemented (including such document to be
incorporated by reference therein) will not, in the light of the circumstances
existing when the Final Offering Memorandum is delivered to a purchaser, be
misleading or so that the Final Offering Memorandum will comply with Law.


(g)Blue Sky Compliance. The Company will qualify the Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions as the
Representative shall reasonably request and will continue such qualifications in
effect so long as required for the offering and resale of the Securities;
provided that the Company shall not be required to (i) qualify as a foreign
corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (ii) file
any general consent to service of process in any such jurisdiction or (iii)
subject itself to taxation in any such jurisdiction if it is not otherwise so
subject.


(h)Clear Market. During the period from the date hereof through and including
the date that is 90 days after the date hereof, the Company will not, without
the prior written consent of the Representative, offer, sell, contract to sell
or otherwise dispose of, except as provided hereunder, any debt securities
issued or guaranteed by the Company similar to the Securities (other than the
Exchange Securities).


(i)Use of Proceeds. The Company will apply the net proceeds from the sale of the
Securities as described in each of the Time of Sale Information and the Final
Offering Memorandum under the heading “Use of Proceeds.”


(j)Supplying Information to Holders of Securities. While the Securities remain
outstanding and are “restricted securities” within the meaning of Rule 144(a)(3)
under the Securities Act, the Company will, during any period in which the
Company is not subject to and in compliance with Section 13 or 15(d) of the
Exchange Act, furnish to holders of the Securities and prospective purchasers of
the Securities designated by such holders, upon the request of such holders or
such prospective purchasers, the information required to be delivered pursuant
to Rule 144A(d)(4) under the Securities Act.


(k)DTC. The Company will assist the Initial Purchasers in arranging for the
Securities to be eligible for clearance and settlement through DTC.


(l)No Resales by the Company. The Company will not, and will not permit any of
its affiliates (as defined in Rule 144 under the Securities Act) to, resell any
of the Securities that have been acquired by any of them, except for Securities
purchased by the Company or any of its affiliates and resold in a transaction
registered under the Securities Act.


(m)No Integration. Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
“security” (as defined in the Securities Act), that is or will be integrated
with the sale of the Securities in a manner that would require registration of
the Securities under the Securities Act.





--------------------------------------------------------------------------------





(n)No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no covenant is given) will (i) solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act or (ii) with respect to those Securities
offered or sold in reliance upon Regulation S, engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.


(o)No Stabilization. The Company will not take, and will ensure that no
affiliate of the Company will take, directly or indirectly, any action designed
to or that could reasonably be expected to cause or result in any stabilization
or manipulation of the price of the Securities or any other reference security,
whether to facilitate the sale or resale of the Securities or otherwise.


(p)Repayment of Existing Senior Notes. The Company shall provide evidence
reasonably satisfactory to the Representative that it has redeemed or
repurchased all of the Existing Senior Notes and paid all accrued and unpaid
interest thereon plus any related premiums, fees and costs in the manner and on
the timing contemplated in the Time of Sale Information and the Final Offering
Memorandum.


5.    Certain Agreements of the Initial Purchasers. The Initial Purchasers
hereby represents and agrees that it has not and will not use, authorize use of,
refer to, or participate in the planning for use of, any written communication
that constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Final
Offering Memorandum, (ii) any written communication that contains either (a) no
“issuer information” (as defined in Rule 433(h)(2) under the Securities Act) or
(b) “issuer information” that was not included (including through incorporation
by reference) in the Time of Sale Information or the Final Offering Memorandum
(including through incorporation by reference), (iii) any written communication
listed on Annex A or prepared pursuant to Section 4(c) (including any electronic
road show) above, (iv) any written communication prepared by such Initial
Purchaser and approved by the Company and the Representative in advance in
writing or (v) any written communication relating to or that contains the terms
of the Securities and/or other information that was included (including through
incorporation by reference) in the Time of Sale Information or the Final
Offering Memorandum.
6.    Conditions of Initial Purchasers’ Obligations. The obligation of the
Initial Purchasers to purchase Securities on the Closing Date as provided herein
is subject to the performance by the Company of its covenants and other
obligations hereunder and to the following additional conditions:
(a)Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct on the date hereof and on and
as of the Closing Date; and the statements of the Company and its officers made
in any certificates delivered pursuant to this Agreement shall be true and
correct on and as of the Closing Date.


(b)No Downgrade. Subsequent to the earlier of (A) the Time of Sale and (B) the
execution and delivery of this Agreement, (i) no downgrading shall have occurred
in the rating accorded the Securities or any other debt securities or preferred
stock issued or guaranteed by the Company by any “nationally recognized
statistical rating organization,” as such term is defined under Section 3(a)(62)
under the Exchange Act and (ii) no such organization shall have publicly
announced that it has under surveillance or review, or has changed its outlook
with respect to, its rating of the Securities or of any other debt securities or
preferred stock issued or guaranteed by the Company (other than an announcement
with positive implications of a possible upgrading).


(c)No Material Adverse Change. No event or condition of a type described in
Section 3(d) hereof shall have occurred or shall exist, which event or condition
is not described in each of the Time of Sale Information (excluding any
amendment or supplement thereto) and the Final Offering Memorandum (excluding
any amendment or supplement thereto) the effect of which in the sole judgment of
the Representative makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Final
Offering Memorandum.


(d)Officer’s Certificate. The Representative shall have received on and as of
the Closing Date a certificate signed by an executive officer of the Company who
has specific knowledge of the Company’s financial matters and is satisfactory to
the Representative (i) confirming that such officer has carefully reviewed the
Time of Sale Information and the Final Offering Memorandum and, to the best
knowledge of such officer, the representations set forth in Sections 3(a) and
3(b) hereof are true and correct, (ii) confirming that the other representations
and warranties of the Company in this Agreement are





--------------------------------------------------------------------------------





true and correct and that the Company has complied with all agreements and
satisfied all conditions on their part to be performed or satisfied hereunder at
or prior to the Closing Date and (iii) to the effect set forth in paragraphs (b)
and (c) above.


(e)Comfort Letters. On the date of this Agreement and on the Closing Date, each
of Grant Thornton LLP, Deloitte LLP, Weaver and Tidwell, LLP and Whitley Penn
LLP shall have furnished to the Representative, at the request of the Company,
letters, dated the respective dates of delivery thereof and addressed to the
Initial Purchasers, in form and substance reasonably satisfactory to the
Representative, containing statements and information of the type customarily
included in accountants’ “comfort letters” to underwriters with respect to the
financial statements and certain financial information contained (or
incorporated by reference) in each of the Time of Sale Information and the Final
Offering Memorandum; provided that the letter delivered on the Closing Date
shall use a “cut-off” date no more than three business days prior to the Closing
Date.


(f)CFO Certificate. The Company shall have furnished to the Representative a
certificate, dated the Closing Date and addressed to the Initial Purchasers, of
its chief financial officer with respect to certain financial data contained in
the Time of Sale Information and the Final Offering Memorandum, providing
“management comfort” with respect to such information, in form and substance
reasonably satisfactory to the Representative.


(g)Litigation Matters Certificate. On the date of this Agreement and on the
Closing Date, the Company shall have furnished to the Initial Purchasers,
certificates, dated the respective dates of delivery thereof and addressed to
the Initial Purchasers, from each of its chief financial officer and of its
president, in form and substance satisfactory to the Initial Purchasers, to the
effect set forth in Annex E-1 and Annex E-2 hereto.


(h)Reserve Engineer Letters. On the date of this Agreement and on the Closing
Date, Ryder Scott and Cawley shall have furnished to the Representative, at the
request of the Company, letters, dated the respective dates of delivery thereof
and addressed to the Initial Purchasers, stating the conclusions and findings of
such firm with respect to the oil and natural gas reserves of the Company,
Pivotal and W Energy, as applicable, in form and substance reasonably
satisfactory to the Representative.


(i)Opinion and 10b-5 Statement of Counsel for the Company. Kirkland & Ellis LLP,
counsel for the Company, shall have furnished to the Initial Purchasers, at the
request of the Company, their written opinion and 10b-5 statement, dated the
Closing Date and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Initial Purchasers.


(j)Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Initial Purchasers shall have received on and as of the Closing Date an opinion
and 10b-5 statement, addressed to the Initial Purchasers, of Latham & Watkins
LLP, counsel for the Initial Purchasers, with respect to such matters as the
Representative may reasonably request, and such counsel shall have received such
documents and information as they may reasonably request to enable them to pass
upon such matters.


(k)Good Standing. The Representative shall have received on and as of the
Closing Date satisfactory evidence of the good standing of the Company in
Delaware and its good standing in such other jurisdictions as the Representative
may reasonably request, in each case in writing or any standard form of
telecommunication from the appropriate governmental authorities of such
jurisdictions.


(l)Registration Rights Agreement. The Initial Purchasers shall have received a
counterpart of the Registration Rights Agreement that shall have been executed
and delivered by a duly authorized officer of the Company.


(m)DTC. The Securities shall be eligible for clearance and settlement through
DTC.


(n)Securities. The Securities shall have been duly executed and delivered by a
duly authorized officer of the Company and duly authenticated by the Trustee.


(o)The First Supplemental Indenture. The First Supplemental Indenture shall have
become operative in accordance with its terms.


(p)The Second Supplemental Indenture. The Second Supplemental Indenture shall
have been duly executed and delivered by a duly authorized officer of the
Company, the Trustee and the Collateral Agent.







--------------------------------------------------------------------------------





(q)Intercreditor Amendment. The Initial Purchasers shall have received conformed
counterparts of the Intercreditor Amendment that shall have been executed and
delivered by duly authorized officers of each party thereto, in form and
substance reasonably satisfactory to the Representative.


(r)Repayment of Term Loan. The Initial Purchaser shall have received evidence
reasonably satisfactory to it that, substantially simultaneously with the
purchase of the Securities by the Initial Purchaser, all of the outstanding
indebtedness under the term loan facility of the Term Loan Agreement, and all
accrued and unpaid interest, fees and other amounts owing thereunder, shall have
been paid in full, all commitments to extend credit under the Term Loan
Agreement shall have terminated, and all liens securing obligations thereunder
shall have been released.


(s)RBL Agreement. Concurrently with or prior to the Closing Date, the Company
shall have entered into the RBL Agreement consistent in all material respects
with the terms described in the Time of Sale Information and the Final Offering
Memorandum and the Initial Purchasers shall have received conformed counterparts
thereof.


(t)Transactions. Concurrently with or prior to the Closing Date (unless
otherwise provided in the Time of Sale Information and the Final Offering
Memorandum), each of the Transactions shall have been consummated in a manner
consistent in all material respects with the descriptions thereof in the Time of
Sale Information and the Final Offering Memorandum.


(u)Additional Documents. On or prior to the Closing Date, the Company shall have
furnished to the Initial Purchasers such further certificates and documents as
the Initial Purchasers may reasonably request, including a secretary’s
certificate dated the Closing Date executed by the secretary of the Company
certifying such matters as the Initial Purchasers may reasonably request.


All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.
7.    Indemnification and Contribution.
(a)Indemnification of the Initial Purchasers. The Company agrees to indemnify
and hold harmless each Initial Purchaser, its affiliates, directors, employees,
agents and officers and each person, if any, who controls such Initial Purchaser
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, from and against any and all losses, claims, damages and
liabilities (including, without limitation, legal fees and other expenses
reasonably incurred in connection with any suit, action or proceeding or any
claim asserted, as such fees and expenses are incurred), joint or several, that
arise out of, or are based upon, (i) any untrue statement or alleged untrue
statement of a material fact contained in the Preliminary Offering Memorandum,
any of the other Time of Sale Information, any Issuer Written Communication or
the Final Offering Memorandum (or any amendment or supplement thereto) or (ii)
any omission or alleged omission to state therein a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, in each case except insofar as such
losses, claims, damages or liabilities arise out of, or are based upon, any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with any information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representative expressly for use therein.


(b)Indemnification of the Company. Each Initial Purchaser, severally and not
jointly, agrees to indemnify and hold harmless the Company, its directors and
officers and each person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act to the same
extent as the indemnity set forth in paragraph (a) above, but only with respect
to any losses, claims, damages or liabilities that arise out of, or are based
upon, any untrue statement or omission or alleged untrue statement or omission
made in reliance upon and in conformity with any information relating to such
Initial Purchaser furnished to the Company in writing by such Initial Purchaser
through the Representative expressly for use in the Preliminary Offering
Memorandum, any of the other Time of Sale Information, any Issuer Written
Communication or the Final Offering Memorandum (or any amendment or supplement
thereto), it being understood and agreed that the only such information consists
of the following paragraphs in the Preliminary Offering Memorandum and the Final
Offering Memorandum: the statements set forth in the seventh paragraph (except
for the last two sentences) under the caption “Plan of Distribution” in the Time
of Sale Information and the Final Offering Memorandum.


(c)Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person





--------------------------------------------------------------------------------





against whom such indemnification may be sought (the “Indemnifying Person”) in
writing; provided that the failure to notify the Indemnifying Person shall not
relieve it from any liability that it may have under paragraph (a) or (b) above
except to the extent that it has been materially prejudiced (through the
forfeiture of substantive rights or defenses) by such failure; and provided,
further, that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have to an Indemnified Person otherwise than
under paragraph (a) or (b) above. If any such proceeding shall be brought or
asserted against an Indemnified Person and it shall have notified the
Indemnifying Person thereof, the Indemnifying Person shall retain counsel
reasonably satisfactory to the Indemnified Person (who shall not, without the
consent of the Indemnified Person, be counsel to the Indemnifying Person) to
represent the Indemnified Person and any others entitled to indemnification
pursuant to this Section 7 that the Indemnifying Person may designate in such
proceeding and shall pay the reasonable fees and expenses of such proceeding and
shall pay the fees and expenses of such counsel related to such proceeding, as
incurred. In any such proceeding, any Indemnified Person shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless (i) the Indemnifying Person and
the Indemnified Person shall have mutually agreed to the contrary; (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person; (iii) the Indemnified Person
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the Indemnifying
Person; or (iv) the named parties in any such proceeding (including any
impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. It is
understood and agreed that the Indemnifying Person shall not, in connection with
any proceeding or related proceeding in the same jurisdiction, be liable for the
reasonable fees and expenses of more than one separate firm (in addition to any
local counsel) for all Indemnified Persons, and that all such reasonable fees
and expenses shall be reimbursed as they are incurred. Any such separate firm
for any Initial Purchaser, its affiliates, directors and officers and any
control persons of such Initial Purchaser shall be designated in writing by RBC
Capital Markets, LLC and any such separate firm for the Company, its directors
and officers and any control persons of the Company shall be designated in
writing by the Company. The Indemnifying Person shall not be liable for any
settlement of any proceeding effected without its written consent (which consent
shall not be unreasonably withheld or delayed), but if settled with such consent
or if there be a final judgment for the plaintiff, the Indemnifying Person
agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. Notwithstanding the
foregoing sentence, if at any time an Indemnified Person shall have requested
that an Indemnifying Person reimburse the Indemnified Person for fees and
expenses of counsel as contemplated by this paragraph, the Indemnifying Person
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by the Indemnifying Person of such request and (ii) the Indemnifying
Person shall not have reimbursed the Indemnified Person in accordance with such
request prior to the date of such settlement. No Indemnifying Person shall,
without the written consent of the Indemnified Person, effect any settlement of
any pending or threatened proceeding in respect of which any Indemnified Person
is or could have been a party and indemnification could have been sought
hereunder by such Indemnified Person, unless such settlement (x) includes an
unconditional release of such Indemnified Person, in form and substance
reasonably satisfactory to such Indemnified Person, from all liability on claims
that are the subject matter of such proceeding and (y) does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of any Indemnified Person.


(d)Contribution. If the indemnification provided for in paragraph (a) or (b)
above is unavailable to an Indemnified Person or insufficient in respect of any
losses, claims, damages, expenses or liabilities (or actions in respect thereof)
referred to therein, then each Indemnifying Person under such paragraph, in lieu
of indemnifying such Indemnified Person thereunder, shall contribute to the
amount paid or payable by such Indemnified Person as a result of such losses,
claims, damages, expenses or liabilities (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand and the Initial Purchasers on the other from the offering of the Securities
pursuant to this Agreement or (ii) if the allocation provided by clause (i) is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) but also the relative
fault of the Company on the one hand and the Initial Purchasers on the other in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the Initial Purchasers on the other shall be deemed to be in the same
respective proportions as the net proceeds (before deducting expenses) received
by the Company from the sale of the Securities pursuant to this Agreement and
the total discounts and commissions received by the Initial Purchasers in
connection therewith, as provided in this Agreement, bear to the aggregate
offering price of the Securities. The relative fault of the Company on the one
hand and the Initial Purchasers on the other shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or by the Initial Purchasers and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.


(e)Limitation on Liability. The Company and the Initial Purchasers agree that it
would not be just and equitable if contribution pursuant to this Section 7 were
determined by pro rata allocation (even if the Initial Purchaser was treated was





--------------------------------------------------------------------------------





one entity for such purpose) or by any other method of allocation that does not
take account of the equitable considerations referred to in paragraph (d) above.
The amount paid or payable by an Indemnified Person as a result of the losses,
claims, damages and liabilities referred to in paragraph (d) above shall be
deemed to include, subject to the limitations set forth above, any legal or
other expenses reasonably incurred by such Indemnified Person in connection with
investigating, defending or preparing to defend any such action or claim.
Notwithstanding the provisions of this Section 7, in no event shall an Initial
Purchaser be required to contribute any amount in excess of the amount by which
the total discounts and commissions received by such Initial Purchaser with
respect to the offering of the Securities exceeds the amount of any damages that
such Initial Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The Initial Purchaser’s
obligation to contribute pursuant to this Section 7 are several in proportion to
their respective purchase obligations hereunder and not joint.


(f)Non-Exclusive Remedies. The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.


8.    Termination. This Agreement may be terminated in the absolute discretion
of the Representative, by notice to the Company, if after the execution and
delivery of this Agreement and on or prior to the Closing Date (i) trading
generally shall have been suspended or materially limited on the New York Stock
Exchange, NASDAQ Global Market or the over-the-counter market; (ii) trading of
any securities issued or guaranteed by the Company shall have been suspended on
any exchange or in any over-the-counter market; (iii) a general moratorium on
commercial banking activities shall have been declared by federal or New York
State authorities; or (iv) there shall have occurred a material disruption in
settlement or clearing services; or (v) there shall have occurred any outbreak
or escalation of hostilities or any change in financial markets or any calamity
or crisis, either within or outside the United States, that, in the judgment of
the Representative, is material and adverse and makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Final Offering Memorandum. The Initial Purchasers may also
terminate this Agreement on the Closing Date if any condition described in
Section 6 is not fulfilled or waived in writing by the Initial Purchaser on or
prior to the Closing Date.


9.    Defaulting Initial Purchaser.
(a)If, on the Closing Date, any Initial Purchaser defaults on its obligation to
purchase the Securities that it has agreed to purchase hereunder, the
non-defaulting Initial Purchasers may in their discretion arrange for the
purchase of such Securities by other persons satisfactory to the Company on the
terms contained in this Agreement. If, within 36 hours after any such default by
any Initial Purchaser, the non-defaulting Initial Purchasers do not arrange for
the purchase of such Securities, then the Company shall be entitled to a further
period of 36 hours within which to procure other persons satisfactory to the
non-defaulting Initial Purchasers to purchase such Securities on such terms. If
other persons become obligated or agree to purchase the Securities of a
defaulting Initial Purchaser, either the non‑defaulting Initial Purchasers or
the Company may postpone the Closing Date for up to five full business days in
order to effect any changes that in the opinion of counsel for the Company or
counsel for the Initial Purchasers may be necessary in the Time of Sale
Information, the Final Offering Memorandum or in any other document or
arrangement, and the Company agrees to promptly prepare any amendment or
supplement to the Time of Sale Information or the Final Offering Memorandum that
effects any such changes. As used in this Agreement, the term “Initial
Purchaser” includes, for all purposes of this Agreement unless the context
otherwise requires, any person not listed in Schedule 1 hereto that, pursuant to
this Section 9, purchases Securities that a defaulting Initial Purchaser agreed
but failed to purchase.


(b)If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.


(c)If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Company shall not exercise the right described in
paragraph (b) above, then this





--------------------------------------------------------------------------------





Agreement shall terminate without liability on the part of the non-defaulting
Initial Purchasers. Any termination of this Agreement pursuant to this Section 9
shall be without liability on the part of the Company or the Guarantors, except
that the Company and each of the Guarantors will continue to be liable for the
payment of expenses as set forth in Section 10 hereof and except that the
provisions of Section 7 hereof shall not terminate and shall remain in effect.


(d)Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company, the Guarantors or any non-defaulting
Initial Purchaser for damages caused by its default.


10.    Payment of Expenses.
(a)Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company agrees to pay or cause
to be paid all costs and expenses incident to the performance of their
respective obligations hereunder, including without limitation, (i) the costs
incident to the authorization, issuance, sale, preparation and delivery of the
Securities and any taxes payable in that connection; (ii) the costs incident to
the preparation and printing of the Preliminary Offering Memorandum, any other
Time of Sale Information, any Issuer Written Communication and the Final
Offering Memorandum (including any amendment or supplement thereto) and the
distribution thereof; (iii) the costs of reproducing and distributing each of
the Transaction Documents and all other agreements, memoranda, correspondence
and other documents prepared and delivered in connection herewith; (iv) the fees
and expenses of the Company’s counsel and independent accountants; (v) the fees
and expenses incurred in connection with the registration or qualification and
determination of eligibility for investment of the Securities under the laws of
such jurisdictions as the Representative may designate and the preparation,
printing and distribution of a Blue Sky Memorandum (including the related fees
and expenses of counsel for the Initial Purchasers); (vi) any fees charged by
rating agencies for rating the Securities; (vii) the fees and expenses of the
Trustee, the Collateral Agent and any paying agent (including related fees and
expenses of any counsel to such parties); (viii) all expenses (including the
expenses of Company’s counsel) and application fees incurred in connection with
the approval of the Securities for book-entry transfer by DTC; and (ix) the fees
and expenses (including without limitation, filing and recording fees, search
fees, taxes and costs of title policies (if any)) incurred with respect to
creating, documenting and perfecting the security interests in the Collateral as
contemplated by the Collateral Documents (including the related fees and
expenses of counsel to the Initial Purchasers for all periods prior to and after
the Closing Date); (x) all expenses in connection with any “road show” or
“investor” presentation to potential investors, including travel and lodging
expenses, the cost of chartering airplanes, word processing charges, the costs
of printing or producing any investor presentation materials, messenger and
duplicating service expenses, facsimile expenses and other customary
expenditures.


(b)If (i) this Agreement is terminated pursuant to Section 8, (ii) the Company
for any reason fails to tender the Securities for delivery to the Initial
Purchasers or (iii) the Initial Purchasers declines to purchase the Securities
for any reason permitted under this Agreement, the Company agrees to reimburse
the Initial Purchasers for all out-of-pocket costs and expenses (including the
fees and expenses of their counsel) reasonably incurred by the Initial
Purchasers in connection with this Agreement and the offering contemplated
hereby.


11.    Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to herein, and the affiliates of the Initial Purchasers referred to in Section 7
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of Securities
from the Initial Purchasers shall be deemed to be a successor merely by reason
of such purchase.
12.    Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company and the Initial
Purchasers contained in this Agreement or made by or on behalf of the Company or
the Initial Purchasers pursuant to this Agreement or any certificate delivered
pursuant hereto shall survive the delivery of and payment for the Securities and
shall remain in full force and effect, regardless of any termination of this
Agreement or any investigation made by or on behalf of the Company or the
Initial Purchasers.
13.    Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “subsidiary” has the meaning set forth in Rule 405 under
the Securities Act; (d) the term “Exchange Act” means the Securities Exchange
Act of 1934, as amended; and (e) the term “written communication” has the
meaning set forth in Rule 405 under the Securities Act.
14.    Compliance with USA Patriot Act. In accordance with the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchasers are required to obtain, verify and record
information





--------------------------------------------------------------------------------





that identifies their respective clients, including the Company, which
information may include the name and address of their respective clients, as
well as other information that will allow the Initial Purchasers to properly
identify their respective clients.
15.    Miscellaneous.
(a)Authority of the Representative. Any action by the Initial Purchasers
hereunder may be taken by RBC Capital Markets, LLC on behalf of the Initial
Purchasers, and any such action taken by RBC Capital Markets, LLC shall be
binding upon the Initial Purchasers.


(b)Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representative c/o RBC Capital Markets, LLC,
Three World Financial Center, 200 Vesey Street, New York, New York 10281;
Attention: High Yield Capital Markets, with a copy to Latham & Watkins LLP, 885
Third Avenue, New York, New York 10022; Attention: Michael Chambers. Notices to
the Company shall be given to them at 601 Carlson Pkwy, Suite 990, Minnetonka,
Minnesota 55305, (fax: 952-476-9801); Attention: Erik Romslo with a copy to
Kirkland & Ellis LLP, 609 Main Street, Houston, Texas 77002; Attention: Matthew
Pacey.


(c)Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.


(d)Submission to Jurisdiction. The Company hereby submits to the exclusive
jurisdiction of the U.S. federal and New York state courts in the Borough of
Manhattan in The City of New York in any suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby. The Company
waives any objection which it may now or hereafter have to the laying of venue
of any such suit or proceeding in such courts. The Company agrees that final
judgment in any such suit, action or proceeding brought in such court shall be
conclusive and binding upon the Company and may be enforced in any court to the
jurisdiction of which Company is subject by a suit upon such judgment.


(e)Waiver of Jury Trial. Each of the parties hereto hereby waives any right to
trial by jury in any suit or proceeding arising out of or relating to this
Agreement.


(f)Entire Agreement; Counterparts. This Agreement constitutes the entire
agreement of the parties to this Agreement and supersedes all prior written or
oral and all contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof. This Agreement may be signed in
counterparts (which may include counterparts delivered by any standard form of
telecommunication), each of which shall be an original and all of which together
shall constitute one and the same instrument.


(g)Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.


(h)Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.


    




    





















--------------------------------------------------------------------------------






If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.




Very truly yours,
Northern Oil and Gas, Inc.


By:
/s/ Nicholas O’Grady
 
Name:Nicholas O’Grady
 
Title:Chief Financial Officer










--------------------------------------------------------------------------------





Accepted:


RBC CAPITAL MARKETS, LLC


For itself and on behalf of
the several Initial Purchasers
listed in Schedule 1 hereto.


By: RBC CAPITAL MARKETS, LLC


By:
/s/ James S. Wolfe
 
Name:James S. Wolfe
 
Title:Managing Director
Head of Global Leveraged Finance






